Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  References previously cited are provided in a previous Office Action.  References not previously cited are found per the attached PTO-892 for this Office Action. 
A reply to the Applicants' arguments is presented after addressing the Claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  The word “bend” in the phrase “is not bend” should be written as “is not bent”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1, 3, 5, 14-15, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. [Wu] (US 2017/0309877) in view of Kögel [Kogel] (US 4,758,704).
As to Claims 1, 17, and 19:
Wu discloses a battery box comprising at least two end plates, at least two side plates, wherein one of the at least two end plates is provided between two adjacent side plates of the at least to side plates, and wherein the at least two end plates and the at least two side plates are connected to one another to enclose a cavity of the battery box (Wu Figures 1-2, [0013], [0019], [0035]).
Wu also discloses a plurality of welding members formed by bending or curling an end portion of an end plate of the at least two end plates (Wu curled pipe items 11 Figure 2, [0013]).
Although Wu’s Figure 2 suggests curling pipe sections are bent multiple times due to the shape of the curled pipe sections, Wu does not specifically disclose the welding members ae formed by bending an end portion of an end plate of the at least two endplates multiple times.
On the other hand, Kogel teaches folding edges of containers to provide permanent sealing that can dependably be subject to mechanical stresses without increasing container sheet thicknesses upon producing a welded joint (Kogel col 1 lines 6-12, 17-23, 27-30, 40-43).  A finished folded edge is folded two times (Kogel Figures 2-3 and col. 1, lines 40-43 and 58-68 and col 2 lines 1-8 and 12-22)—and thus folded multiple times.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a Kogel-taught, twice folded welding member as a welded joint member at the end portion of a Wu end plate so as to provide permanent sealing that can be dependably subject to mechanical stresses without increasing container sheet thicknesses upon producing as further taught by Kogel. 
Further as to Claim 1 and 17:
Thus, the Kogel modified Wu endplate is configured to bend or curl to form two welding members (Wu Figure 2 and [0013], [0019]), the twice folded end portion of Kogel modified Wu end plate is also provides for a twice bent end plate for enclosure to form two welding members.
Additionally to Claims 1, 17 and 19:  Although Wu discloses the end portion of the end plate enclosure is configured to bend twice to form two welding members (Wu [0060]-[0063], Figure 1, 2 and Figure 4 end plate item 1, pipe bend item 11and extending bend item 111 members and see AREA A below), Wu does not disclose whether the end portion of the end plate for enclosure is configured to bend in a direction away from the cavity of the battery box to form a fist welding member, and the end portion of the end plate for enclosure is configured to bend in the direction deviating from the adjacent side plate to form a second welding member. 
AREA A  Wu pipe bend first member and extended flat bend second member.

    PNG
    media_image1.png
    359
    658
    media_image1.png
    Greyscale

On the other hand, Kogel teaches container plate construction arrangement where welding members, or walls are configured to bend in a direction so that the welding is accomplished from the outside and thus away from the inside of the cavity of the container to form a fist welding member of the joined portions of a container (Kogel col. 1, lines 5-7, col 1-2 bridging paragraph and  col. 2, lines 8-12 and Figures 2, 4-5) in order to weld the two members from the outside of the container, and further where the end portion of the container member for the container or enclosure is configured to bend in the direction deviating (being bent over Kogel ibid.) from an adjacent welding 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a Kogel welding arrangement at the end portion of the modified Wu battery box end plate for enclosure by configuring the arrangement to  weld the modified Wu battery box side portion of the end plate of the enclosure that is configured to bend in a direction away from the cavity of the battery box to form a first welding member, and the end portion of the end plate for enclosure is configured to bend in the direction deviating from the adjacent side plate to form a second weld member in order to provide welding that provides mechanical strength and prevents buckling as taught by Kogel.
Further for Claims 1 and 17:
Wu discloses the end portion of the side plate for enclosure is not bent (Wu Figure 1 side plate 2 [0036], ([0057]), Wu discloses the end portion of the side plate extends along the battery unit thickness direction until it covers the curled or bent section of the end plate where the side plate is welded to the end plate.  As such, the length of the side plate is parallel to the edge of the end plate as the end plate overlaps and covers the bent section of the end plate where the end portion of the side plate is parallel to the two welding member bends or curls of the end portion of the side plate. ([0013]-[0014], bent or curl items 11 Figures 2 or 4 and see AREA 1/17 below).  

AREA 1/17 Annotated Wu Figure 1 showing overlapping side plate covering the 
                  portion of bent welding member locations.


    PNG
    media_image2.png
    249
    477
    media_image2.png
    Greyscale

However, Wu does not disclose whether the end portion of the side plate is welded to the first welding member of the two welding members.
On the other hand, Kogel teaches that an end portion of the side plate or the end portion of the end plate for enclosure is shown to bend twice to form two welding members, wherefore Kogel teaches that welds penetrate through adjoining welding members that are formed by bent portions; wherefore the edges of the two welding member edges or both the end portions of the side plate and the end portion of the end plate are welded together and thus the two welding members of the end portion of the side plate and the end portion of the side plate is welded to the first welding member of the two welding members because members of the side and end plates joining together are shown by the welds going through welding members of both portions of two metal sheet considered as representing the modified Wu end and side plate sheet metals in Kogel’s Figure 2 (Kogel, Figure 2).  
The sheets are taught to be portions that form a welded joint along a longitudinal seam that provides a reliable seal without increasing the thickness of welded container 
It would have been further obvious to one of ordinary skill in the art at the time of the invention filing to have employed a Kogel welding arrangement at the end portion of the modified Wu battery box side plate for enclosure by configuring the arrangement to  weld the modified Wu battery box side portion to the end plate to bend in a direction providing a weld line for a reliable seal without increasing the thickness of welded container sheets by welding the side plate to the first welding member of the two welding members as taught by Kogel.

Additionally for Claim 17:  the Wu battery box structure is comprised of a module comprising a number of battery cells stacked together in a battery box (cells arranged in sequence, Wu [0008] Figure 1). 
Regarding Claim 3, modified Wu discloses the limitations set forth above. Although Wu does not disclose whether the two welding members of the edges are attached to each other, Kogel teaches that welds penetrate through adjoining welding members that are formed by bent portions; wherefore the edges of the two welding member edges are welded together and thus are attached to each other as shown by the welds going through welding members in Kogel’s Figure 2 (Kogel, Figure 2). 
It would have been further obvious to one of ordinary skill in the art at the time of the invention filing to have provided Kogel-taught edges of the bent portion edges of the Wu battery box to provide dependably welded, twice bent configured portions to weld portions subjected to mechanical stresses as further taught by Kogel by further having Kogel-taught welding members being attached to each other.  
Regarding Claim 5, modified Wu discloses the limitations set forth above. Although Wu does not disclose wherein the plurality of welding members are located outside of the cavity of the battery box, Kogel also teaches that the welding to form welded members lines are applied from the outside (Figure 2 and col 2 lines 1-4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided welding to Wu the plurality of welding members in a manner taught by Kogel to enable welding the members to be welded from the outside.

Regarding Claim 14, modified Wu discloses the limitations set forth above.
Wu does not disclose wherein the end plate and the side plate are connected by penetration welding, and a penetration welding area is configured to connect to the plurality of welding members and the end plate or the side plate, wherein a welding seam is located at one side of the side plate away from the welding member. 
However, Kogel teaches a welding structure, where the end plate and the side plate are connected by penetration welding, and a penetration welding area is configured to connect to the plurality of welding members and the end plate or the side plate; wherein a welding seam is located at one side of the side plate away from the welding member where the weld penetrates through welding members forming a seam at the weld (Kogel item 8 Figures 2-5), where Kogel teaches the welding arrangement provides more mechanical strength than just joint welded at particular points (col. 1, lines 35-42).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have welded the modified Wu end plate and side plates between the endplates and side plates to provide more mechanical strength as taught by Kogel.
Regarding Claim 15, modified Wu discloses the limitations set forth above.
Wu does not disclose wherein the plurality of welding members are provided in the connecting positions between an end plate and a side plate adjacent to each other.  On the other hand, the welding arrangement of Kogel is shown such that the plurality of welding members is provided in the connecting positions between two plate connections (Kogel Figures 2-5 plate items 5 and 6).  
Such Kogel arrangement provides more mechanical strength than just produced by welding at particular points (Kogel col 1, lines 35-46).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have welded the modified Wu end plate and sides between the endplates and side plates to provide more mechanical strength as taught by Kogel. 
Because Wu discloses the welds occur between side and end plates, the Kogel teaching applies to welds between side and end plates providing more mechanical strengths (Kogel col 1 lines 35-47) and thus the welding of the members of Kogel modified Wu battery box provides the plurality of welding members that are provided in the connecting positions between an end plate and a side plate adjacent to each other.
It would have been further obvious to one of ordinary skill in the art at the time of the invention filing to have provided welding of members of the Kogel-taught plurality of welding members in the connecting positions between an end plate and a side to provide Kogel-modified Wu end plate and sides plate welds between the endplates with more welded mechanical strength between side plates and end plates. 

Regarding Claim 16, modified Wu discloses the limitations set forth above. 
Wu discloses battery box is made of a steel (Wu [0020]).
Claims 6, 7, 8, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. [Wu] (US 2017/0309877) in view of Kögel [Kogel] (US 4,758,704) as applied to Claims 1 and 17 above, in further view of Rawlinson (US 2012/0175900).
Regarding Claims 6 and 8, modified Wu discloses the limitations set forth above. 
Wu does not disclose wherein a bottom portion of the end plate is configured to bend for at least once to form a first stiffening arm, and the first stiffening arms is perpendicular to one of the at least two side plates.
On the other hand, Rawlinson teaches arranging a first stiffening arm configured to bend at least once to form a flange to enable connections of the battery box within a vehicle frame because a flange is formed at the bottom of a battery box (Rawlinson front structure 503 Figures 5 and 6 with and without a lid) that is perpendicular to one of the at least two side plates as defined by the instant Specification [0039] and its Figures 1-4.  The battery box enclosure 503 structure with the first stiffening arm allows impact energy to pass to the battery box (Rawlinson battery pack enclosure [0061]—see AREA 6 below).
AREA 6 (Annotated Rawlinson Figures 5-6 and 26C)

    PNG
    media_image3.png
    349
    631
    media_image3.png
    Greyscale

Further as to Claim 8, the stiffening arm is shown as being on the outside of the cavity of the battery box (Rawlinson Figures 5-6 and see AREA 6 above). 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have arranged a Rawlinson first stiffening arm configured to bend at least once to form a flange that is perpendicular to one of the at least two side plates of the modified Wu battery box structure to allow impact energy to pass to the battery box as taught by Rawlinson.

Regarding Claim 7, modified Wu discloses the limitations set forth above. 
Wu does not disclose wherein a connecting member of the battery box is configured to connect to a case of a battery pack though the first stiffening arm.   
However, the Rawlinson stiffening arm is fitted with holes for piecing bolts to connect rails and sub frame crush structure portions wherefore flanges are bolted together using a plurality of bolts to hold crush structures in place (area 503 Figure 5, and corresponding Figure 6, hole items connecting items 713 Rawlinson Figure 26C and [0008], [0048], [0061]) where bolts would necessarily be attached by ways of stiffing arm flange holes as suggested by Rawlinson (ibid.).
It would have further been obvious to one of ordinary skill in the art at the time of the invention filing to also have employed bolts within the flange holes of the Rawlinson stiffening arm bolts of the modified Wu battery box to connect to a case of a battery pack though the first stiffening arm to hold crush structures in place as further taught by Rawlinson.   

Regarding Claim 9, 
Although Wu does not disclose wherein a top portion of the end plate is configured to bend for at least once to form a second stiffening arm, the second stiffening arm is perpendicular to one of the at least two side plates, and the second stiffening arm is located outside of the cavity of the battery box, Rawlinson teaches arranging a second stiffening arm configured to bend at least once to form a flange to enable connections of the battery box within a vehicle frame because a flange is formed at the top side of a battery box (Rawlinson front structure 503 Figures 5 and 6 with and without a lid) that is perpendicular to one of the at least two side plates as defined by the instant Specification [0039], Figures 1-4. 
The Rawlinson battery box enclosure 503 structure with the second stiffening arm, which is located outside of the cavity of the battery box, allows impact energy to pass to the battery box (Rawlinson battery pack enclosure [0061]—see AREA 6 above).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have arranged a Rawlinson second stiffening arm configured to bend at least once to form a flange that is perpendicular to one of the at least two side plates of the modified Wu battery box structure to allow impact energy to pass to the battery box as taught by Rawlinson.

Regarding Claim 20, modified Wu discloses the limitations set forth above. 
Although Wu does not disclose an apparatus, comprising the battery module wherein the battery module is adapted to provide power for the apparatus, Rawlinson teaches that the battery box, or battery pack enclosure provides desired voltage for a particular application exemplified as an electric vehicle wherein the battery box is placed ([0040], Figure 5).  Because voltage implicitly provides power to an electric vehicle--as 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have adapted the Wu battery box to provide a battery module power to the apparatus taught by Rawlinson battery module held in the Rawlinson apparatus.  

Claims 10, 11, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Wu et al. [Wu] (US 2017/0309877) in view of Kögel [Kogel] (US 4,758,704) as applied to Claim 1 above in further view of Matecki et al. [Matecki] (US-2018/0050607).
Regarding Claims 10, 11 and 12, modified Wu discloses the limitations set forth above.  However, Wu does not disclose wherein the side plate is configured to bend for multiple times to form a connecting arm, the connecting arm and one of the at least two end plates are perpendicularly provided; and a connecting member of the battery box is configured to connect to a case of a battery pack though the connecting arm.
However, Matecki teaches of a structure for protecting battery packs with a side reinforcement that is part of a surrounding wall to provide a sealed interior battery compartment (Matecki [0004]).  The wall, or plate, is configured to bend multiple times to form a connecting arm rolled from a single sheet (Matecki [0043], [0046], and Figures 16-17, item 20 location 34).  The connecting arm and one of the at least two end plates are perpendicularly provided because the rear end plate of are perpendicularly arranged (Matecki items 20 and 30 Figure 8) wherefore a base plate is welded to the bottom 
Further as to Claims 11-12—the connecting arm is located outside of the cavity of the battery box and the connecting arm is in the middle portion of the side plate (Matecki Figure 15 and see outside connecting arm item 48a, Figure 17). 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided a side plate is configured to bend for multiple times to form a connecting arm, the connecting arm and one of the at least two end plates are perpendicularly provided; and a connecting member outside and located in the middle portion of the side plate is configured to connect to a case of a battery pack though the connecting arm as taught by Matecki to the modified Wu battery box to protect the Wu battery packs with a side reinforcement that is part of a surrounding wall to provide a sealed interior battery compartment as further taught by Matecki.

Regarding Claim 13, modified Wu discloses the limitations set forth above.  
Wu does not disclose wherein the connecting arm comprises: two oppositely provided bending portions, wherein the two bending portions are provided with a plurality of connecting holes corresponding to each other; and the connecting member of the battery box is configured to connect to the case of the battery pack though the plurality of connecting holes.
On the other hand, Matecki teaches employing a single rolled plate made with multiple bending portions and two oppositely provided bending portions (an upper 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided the modified Wu battery box with a side reinforcement that is part of a surrounding wall to provide a sealed interior battery compartment as further taught by Matecki as an arrangement that is also configured to connect to the case of the battery pack though the plurality of connecting holes.

Response to Arguments
Applicant’s arguments filed 28 January 2022 with respect to claim 1 has been considered.  The reference of Shen has been withdrawn as necessitated by the amendment of 28 January 2022 and as such, arguments regarding the previously applied reference of Shen are moot.  
However, in regard to arguments concerning Kogel, Applicant argues {page 10 of 11, first to third full paragraphs} that Kogel does not disclose that the folded edge is located outside of the container.  In other words, A) Kogel does not disclose the bending direction of the folded edge and hence, B) Kogel does not disclose the or suggest the above features for (b) of instant Claim 1. Further C) Kogel fails to disclose or to suggest the above features (c) of instant Claim 1 because the folded edges of the Kogel body 5 and the upper base 6 is different from the welding method of the welding members of the side plate and the side plate.
In regard to A) Kogel discloses a direction of folding or bending that is relative to the number of turns the folding or bending sheet metal material for containers with a seal (Kogel col 1 lines 6-12) wherefore the folding is applied from an inside finished folded edge or an outside folded edge (Kogel col 2 lines 5-12 and Figures 1-5) which fold together different metal sheets or pieces that are made into containers. 
In regard to C) the manner of welding is not within the scope of claimed limitations. 
Regarding arguments for the references of Matecki and Rawlinson, these references are not relied upon to disclose or suggest Claim 1 limitation features (a)-(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/AARON J GRESO/Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722